Case: 15-40066      Document: 00513080317         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40066
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GABRIEL PLASCENCIA-ACOSTA, also known as Jose Maro Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-519-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Gabriel Plascencia-Acosta
raises an argument that he concedes is foreclosed by United States v. Martinez-
Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015). In Martinez-Lugo, 782 F.3d at 204-
05, we held that an enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior
conviction of a drug trafficking offense is warranted regardless whether the
conviction for the prior offense required proof of remuneration or commercial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40066    Document: 00513080317   Page: 2   Date Filed: 06/16/2015


                               No. 15-40066

activity.   Accordingly, Plascencia-Acosta’s unopposed motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                     2